Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 1 of 19 Page ID #:161


 1   GATES, GONTER, GUY, PROUDFOOT & MUENCH, LLP
     38 Discovery, Suite 200
 2   Irvine, California 92618
     Telephone: (949) 753-0255
 3   Facsimile: (949) 753-0265
     Electronic Service: eservice@g3pmlaw.com
 4
     Attorney: MATTHEW M. PROUDFOOT, SBN: 155988
 5
     Attorney for Defendants FCA US LLC
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11

12   LUCIO FLORES, an           )Case No: 8:21-cv-00566-JLS-KES
     individual,,               )Dist. Judge Josephine L. Staton
13                              )Mag. Judge Karen E. Scott
                   Plaintiff,   )Courtroom:
14   vs.                        )
                                )
15   FCA US LLC, a Delaware     )
     Limited Liability Company, )
16   and DOES 1 through 20,     )PROPOSED STIPULATED PROTECTIVE
     inclusive                  )ORDER
17                              )
                    Defendants. )
18                              )
19   I.   PURPOSES AND LIMITATIONS
20        A.    Discovery in this action is likely to involve
21   production of confidential, proprietary, or private
22   information for which special protection from public
23   disclosure and from use for any purpose other than
24   prosecuting this litigation may be warranted. Accordingly,
25   the parties hereby stipulate to and petition the Court to
26   enter the following Stipulated Protective Order. The
27   parties acknowledge that this Order does not confer blanket
28   protections on all disclosures or responses to discovery
                                              1
     ___________________________________________________________________________________
                         PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 2 of 19 Page ID #:162


 1   and that the protection it affords from public disclosure
 2   and use extends only to the limited information or items
 3   that are entitled to confidential treatment under the
 4   applicable legal principles. The parties further
 5   acknowledge, as set forth in Section 12.3, below, that this
 6   Stipulated Protective Order does not entitle them to file
 7   confidential information under seal; Civil Local Rule 79-5
 8   sets forth the procedures that must be followed and the
 9   standards that will be applied when a party seeks
10   permission from the court to file material under seal.
11        B.    GOOD CAUSE STATEMENT
12        This action is likely to involve trade secrets,
13   commercially sensitive, confidential and/or proprietary
14   information for which special protection from public
15   disclosure and from use for any purpose other than
16   prosecution of this action is warranted. Such confidential
17   and proprietary materials and information consist of, among
18   other things, confidential business or financial
19   information, information regarding confidential business
20   practices, policies and procedures, or other confidential
21   research, development, or commercial information (including
22   information implicating privacy rights of third parties),
23   information otherwise generally unavailable to the public,
24   or which may be privileged or otherwise protected from
25   disclosure under state or federal statutes, court rules,
26   case decisions, or common law. Accordingly, to expedite the
27   flow of information, to facilitate the prompt resolution of
28   disputes over confidentiality of discovery materials, to
                                              2
     ___________________________________________________________________________________
                         PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 3 of 19 Page ID #:163


 1   adequately protect information the parties are entitled to
 2   keep confidential, to ensure that the parties are permitted
 3   reasonable necessary uses of such material in preparation
 4   for and in the conduct of trial, to address their handling
 5   at the end of the litigation, and serve the ends of
 6   justice, a protective order for such information is
 7   justified in this matter. It is the intent of the parties
 8   that information will not be designated as confidential for
 9   tactical reasons and that nothing be so designated without
10   a good faith belief that it has been maintained in a
11   confidential, non-public manner, and there is good cause
12   why it should not be part of the public record of this
13   case.
14   2.   DEFINITIONS
15        2.1 Action: This pending federal lawsuit, case number
16   8:21-cv-00566-JLS-KES.
17        2.2 Challenging Party:            a Party or Non-Party that
18   challenges the designation of information or items under
19   this Order.
20        2.3 “CONFIDENTIAL” Information or Items: information
21   (regardless of how it is generated, stored or maintained)
22   or tangible things that qualify for protection under
23   Federal Rule of Civil Procedure 26(c), and as specified
24   above in the Good Cause Statement.
25        2.4 Counsel: Outside Counsel of Record and House
26   Counsel (as well as their support staff).
27        2.5 Designating Party: a Party or Non-Party that
28   designates information or items that it produces in
                                              3
     ___________________________________________________________________________________
                         PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 4 of 19 Page ID #:164


 1   disclosures or in responses to discovery as “CONFIDENTIAL.”
 2        2.6 Disclosure or Discovery Material: all items or
 3   information, regardless of the medium or manner in which it
 4   is generated, stored, or maintained (including, among other
 5   things, testimony, transcripts, and tangible things), that
 6   are produced or generated in disclosures or responses to
 7   discovery in this matter.
 8        2.7 Expert: a person with specialized knowledge or
 9   experience in a matter pertinent to the litigation who has
10   been retained by a Party or its counsel to serve as an
11   expert witness or as a consultant in this Action.
12        2.8 House Counsel: attorneys who are employees of a
13   party to this Action. House Counsel does not include
14   Outside Counsel of Record or any other outside counsel.
15        2.9 Non-Party: any natural person, partnership,
16   corporation, association, or other legal entity not named
17   as a Party to this action.
18        2.10        Outside Counsel of Record: attorneys who are
19   not employees of a party to this Action but are retained to
20   represent or advise a party to this Action and have
21   appeared in this Action on behalf of that party or are
22   affiliated with a law firm which has appeared on behalf of
23   that party, and includes support staff.
24        2.11        Party: any party to this Action, including all
25   of its officers, directors, employees, consultants,
26   retained experts, and Outside Counsel of Record (and their
27   support staffs).
28        2.12        Producing Party: a Party or Non-Party that
                                              4
     ___________________________________________________________________________________
                         PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 5 of 19 Page ID #:165


 1   produces Disclosure or Discovery Material in this Action.
 2        2.13        Professional Vendors: persons or entities that
 3   provide litigation support services (e.g., photocopying,
 4   videotaping, translating, preparing exhibits or
 5   demonstrations, and organizing, storing, or retrieving data
 6   in any form or medium) and their employees and
 7   subcontractors.
 8        2.14        Protected Material: any Disclosure or
 9   Discovery Material that is designated as “CONFIDENTIAL.”
10        2.15        Receiving Party: a Party that receives
11   Disclosure or Discovery Material from a Producing Party.
12   3.   SCOPE
13        The protections conferred by this Stipulation and Order
14   cover not only Protected Material (as defined above), but
15   also (1) any information copied or extracted from Protected
16   Material; (2) all copies, excerpts, summaries, or
17   compilations of Protected Material; and (3) any testimony,
18   conversations, or presentations by Parties or their Counsel
19   that might reveal Protected Material.
20        Any use of Protected Material at trial shall be
21   governed by the orders of the trial judge. This Order does
22   not govern the use of Protected Material at trial.
23   4.   DURATION
24        Even after final disposition of this litigation, the
25   confidentiality obligations imposed by this Order shall
26   remain in effect until a Designating Party agrees otherwise
27   in writing or a court order otherwise directs. Final
28   disposition shall be deemed to be the later of (1)
                                              5
     ___________________________________________________________________________________
                         PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 6 of 19 Page ID #:166


 1   dismissal of all claims and defenses in this Action, with
 2   or without prejudice; and (2) final judgment herein after
 3   the completion and exhaustion of all appeals, rehearings,
 4   remands, trials, or reviews of this Action, including the
 5   time limits for filing any motions or applications for
 6   extension of time pursuant to applicable law.
 7   5.   DESIGNATING PROTECTED MATERIAL
 8        5.1 Exercise of Restraint and Care in Designating
 9   Material for Protection. Each Party or Non-Party that
10   designates information or items for protection under this
11   Order must take care to limit any such designation to
12   specific material that qualifies under the appropriate
13   standards. The Designating Party must designate for
14   protection only those parts of material, documents, items,
15   or oral or written communications that qualify so that
16   other portions of the material, documents, items, or
17   communications for which protection is not warranted are
18   not swept unjustifiably within the ambit of this Order.
19        Mass, indiscriminate, or routinized designations are
20   prohibited. Designations that are shown to be clearly
21   unjustified or that have been made for an improper purpose
22   (e.g., to unnecessarily encumber the case development
23   process or to impose unnecessary expenses and burdens on
24   other parties) may expose the Designating Party to
25   sanctions.
26        If it comes to a Designating Party’s attention that
27   information or items that it designated for protection do
28   not qualify for protection, that Designating Party must
                                              6
     ___________________________________________________________________________________
                         PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 7 of 19 Page ID #:167


 1   promptly notify all other Parties that it is withdrawing
 2   the inapplicable designation.
 3        5.2 Manner and Timing of Designations. Except as
 4   otherwise provided in this Order (see, e.g., second
 5   paragraph of section 5.2(a) below), or as otherwise
 6   stipulated or ordered, Disclosure or Discovery Material
 7   that qualifies for protection under this Order must be
 8   clearly so designated before the material is disclosed or
 9   produced.
10        Designation in conformity with this Order requires:
11              (a) for information in documentary form (e.g.,
12   paper or electronic documents, but excluding transcripts of
13   depositions or other pretrial or trial proceedings), that
14   the Producing Party affix at a minimum, the legend
15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
16   page that contains protected material. If only a portion or
17   portions of the material on a page qualifies for
18   protection, the Producing Party also must clearly identify
19   the protected portion(s) (e.g., by making appropriate
20   markings in the margins).
21        A Party or Non-Party that makes original documents
22   available for inspection need not designate them for
23   protection until after the inspecting Party has indicated
24   which documents it would like copied and produced. During
25   the inspection and before the designation, all of the
26   material made available for inspection shall be deemed
27   “CONFIDENTIAL.” After the inspecting Party has identified
28   the documents it wants copied and produced, the Producing
                                              7
     ___________________________________________________________________________________
                         PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 8 of 19 Page ID #:168


 1   Party must determine which documents, or portions thereof,
 2   qualify for protection under this Order. Then, before
 3   producing the specified documents, the Producing Party must
 4   affix the “CONFIDENTIAL legend” to each page that contains
 5   Protected Material. If only a portion or portions of the
 6   material on a page qualifies for protection, the Producing
 7   Party also must clearly identify the protected portion(s)
 8   (e.g., by making appropriate markings in the margins).
 9              (b) for testimony given in depositions that the
10   Designating Party identify the Disclosure or Discovery
11   Material on the record, before the close of the deposition
12   all protected testimony.
13              (c) for information produced in some form other
14   than documentary and for any other tangible items, that the
15   Producing Party affix in a prominent place on the exterior
16   of the container or containers in which the information is
17   stored the legend “CONFIDENTIAL.” If only a portion or
18   portions of the information warrants protection, the
19   Producing Party, to the extent practicable, shall identify
20   the protected portion(s).
21        5.3 Inadvertent Failures to Designate. If timely
22   corrected, an inadvertent failure to designate qualified
23   information or items does not, standing alone, waive the
24   Designating Party’s right to secure protection under this
25   Order for such material. Upon timely correction of a
26   designation, the Receiving Party must make reasonable
27   efforts to assure that the material is treated in
28   accordance with the provisions of this Order.
                                              8
     ___________________________________________________________________________________
                         PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 9 of 19 Page ID #:169


 1   6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2        6.1 Timing of Challenges. Any Party or Non-Party may
 3   challenge a designation of confidentiality at any time that
 4   is consistent with the Court’s Scheduling Order.
 5        6.2 Meet and Confer. The Challenging Party shall
 6   initiate the dispute resolution process under Local Rule
 7   37.1 et seq.
 8        6.3 The burden of persuasion in any such challenge
 9   proceeding shall be on the Designating Party. Frivolous
10   challenges, and those made for an improper purpose (e.g.,
11   to harass or impose unnecessary expenses and burdens on
12   other parties) may expose the Challenging Party to
13   sanctions. Unless the Designating Party has waived or
14   withdrawn the confidentiality designation, all parties
15   shall continue to afford the material in question the level
16   of protection to which it is entitled under the Producing
17   Party’s designation until the Court rules on the challenge.
18   7.   ACCESS TO AND USE OF PROTECTED MATERIAL
19        7.1 Basic Principles. A Receiving Party may use
20   Protected Material that is disclosed or produced by another
21   Party or by a Non-Party in connection with this Action only
22   for prosecuting, defending, or attempting to settle this
23   Action. Such Protected Material may be disclosed only to
24   the categories of persons and under the conditions
25   described in this Order. When the Action has been
26   terminated, a Receiving Party must comply with the
27   provisions of section 13 below (FINAL DISPOSITION).
28        Protected Material must be stored and maintained by a
                                              9
     ___________________________________________________________________________________
                         PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 10 of 19 Page ID #:170


  1   Receiving Party at a location and in a secure manner that
  2   ensures that access is limited to the persons authorized
  3   under this Order.
  4        7.2 Disclosure of “CONFIDENTIAL” Information or Items.
  5   Unless otherwise ordered by the court or permitted in
  6   writing by the Designating Party, a Receiving Party may
  7   disclose any information or item designated “CONFIDENTIAL”
  8   only to:
  9              (a) the Receiving Party’s Outside Counsel of
 10   Record in this Action, as well as employees of said Outside
 11   Counsel of Record to whom it is reasonably necessary to
 12   disclose the information for this Action;
 13              (b) the officers, directors, and employees
 14   (including House Counsel) of the Receiving Party to whom
 15   disclosure is reasonably necessary for this Action;
 16              (c) Experts (as defined in this Order) of the
 17   Receiving Party to whom disclosure is reasonably necessary
 18   for this Action and who have signed the “Acknowledgment and
 19   Agreement to Be Bound” (Exhibit A);
 20              (d) the court and its personnel;
 21              (e) court reporters and their staff;
 22              (f) professional jury or trial consultants, mock
 23   jurors, and Professional Vendors to whom disclosure is
 24   reasonably necessary for this Action and who have signed
 25   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 26              (g) the author or recipient of a document
 27   containing the information or a custodian or other person
 28   who otherwise possessed or knew the information;
                                              10
      ___________________________________________________________________________________
                          PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 11 of 19 Page ID #:171


  1              (h) during their depositions, witnesses, and
  2   attorneys for witnesses, in the Action to whom disclosure
  3   is reasonably necessary provided: (1) the deposing party
  4   requests that the witness sign the form attached as Exhibit
  5   1 hereto; and (2) they will not be permitted to keep any
  6   confidential information unless they sign the
  7   “Acknowledgment and Agreement to Be Bound” (Exhibit A),
  8   unless otherwise agreed by the Designating Party or ordered
  9   by the court. Pages of transcribed deposition testimony or
 10   exhibits to depositions that reveal Protected Material may
 11   be separately bound by the court reporter and may not be
 12   disclosed to anyone except as permitted under this
 13   Stipulated Protective Order; and
 14              (i) any mediator or settlement officer, and their
 15   supporting personnel, mutually agreed upon by any of the
 16   parties engaged in settlement discussions.
 17   8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 18        OTHER LITIGATION
 19        If a Party is served with a subpoena or a court order
 20   issued in other litigation that compels disclosure of any
 21   information or items designated in this Action as
 22   “CONFIDENTIAL,” that Party must:
 23              (a) promptly notify in writing the Designating
 24   Party. Such notification shall include a copy of the
 25   subpoena or court order;
 26              (b) promptly notify in writing the party who
 27   caused the subpoena or order to issue in the other
 28   litigation that some or all of the material covered by the
                                              11
      ___________________________________________________________________________________
                          PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 12 of 19 Page ID #:172


  1   subpoena or order is subject to this Protective Order. Such
  2   notification shall include a copy of this Stipulated
  3   Protective Order; and
  4              (c) cooperate with respect to all reasonable
  5   procedures sought to be pursued by the Designating Party
  6   whose Protected Material may be affected.
  7        If the Designating Party timely seeks a protective
  8   order, the Party served with the subpoena or court order
  9   shall not produce any information designated in this action
 10   as “CONFIDENTIAL” before a determination by the court from
 11   which the subpoena or order issued, unless the Party has
 12   obtained the Designating Party’s permission. The
 13   Designating Party shall bear the burden and expense of
 14   seeking protection in that court of its confidential
 15   material and nothing in these provisions should be
 16   construed as authorizing or encouraging a Receiving Party
 17   in this Action to disobey a lawful directive from another
 18   court.
 19   9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 20        IN THIS LITIGATION
 21              (a) The terms of this Order are applicable to
 22   information produced by a Non-Party in this Action and
 23   designated as “CONFIDENTIAL.” Such information produced by
 24   Non-Parties in connection with this litigation is protected
 25   by the remedies and relief provided by this Order. Nothing
 26   in these provisions should be construed as prohibiting a
 27   Non-Party from seeking additional protections.
 28              (b) In the event that a Party is required, by a
                                              12
      ___________________________________________________________________________________
                          PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 13 of 19 Page ID #:173


  1   valid discovery request, to produce a Non-Party’s
  2   confidential information in its possession, and the Party
  3   is subject to an agreement with the Non-Party not to
  4   produce the Non-Party’s confidential information, then the
  5   Party shall:
  6                    (1) promptly notify in writing the Requesting
  7   Party and the Non-Party that some or all of the information
  8   requested is subject to a confidentiality agreement with a
  9   Non-Party;
 10                    (2) promptly provide the Non-Party with a copy
 11   of the Stipulated Protective Order in this Action, the
 12   relevant discovery request(s), and a reasonably specific
 13   description of the information requested; and
 14                    (3) make the information requested available
 15   for inspection by the Non-Party, if requested.
 16              (c) If the Non-Party fails to seek a protective
 17   order from this court within 14 days of receiving the
 18   notice and accompanying information, the Receiving Party
 19   may produce the Non-Party’s confidential information
 20   responsive to the discovery request. If the Non-Party
 21   timely seeks a protective order, the Receiving Party shall
 22   not produce any information in its possession or control
 23   that is subject to the confidentiality agreement with the
 24   Non-Party before a determination by the court. Absent a
 25   court order to the contrary, the Non-Party shall bear the
 26   burden and expense of seeking protection in this court of
 27   its Protected Material.
 28   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                              13
      ___________________________________________________________________________________
                          PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 14 of 19 Page ID #:174


  1        If a Receiving Party learns that, by inadvertence or
  2   otherwise, it has disclosed Protected Material to any
  3   person or in any circumstance not authorized under this
  4   Stipulated Protective Order, the Receiving Party must
  5   immediately (a) notify in writing the Designating Party of
  6   the unauthorized disclosures, (b) use its best efforts to
  7   retrieve all unauthorized copies of the Protected Material,
  8   (c) inform the person or persons to whom unauthorized
  9   disclosures were made of all the terms of this Order, and
 10   (d) request such person or persons to execute the
 11   “Acknowledgment and Agreement to Be Bound” that is attached
 12   hereto as Exhibit A.
 13   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 14   PROTECTED MATERIAL
 15        When a Producing Party gives notice to Receiving
 16   Parties that certain inadvertently produced material is
 17   subject to a claim of privilege or other protection, the
 18   obligations of the Receiving Parties are those set forth in
 19   Federal Rule of Civil Procedure 26(b)(5)(B). This provision
 20   is not intended to modify whatever procedure may be
 21   established in an e-discovery order that provides for
 22   production without prior privilege review. Pursuant to
 23   Federal Rule of Evidence 502(d) and (e), insofar as the
 24   parties reach an agreement on the effect of disclosure of a
 25   communication or information covered by the attorney-client
 26   privilege or work product protection, the parties may
 27   incorporate their agreement in the stipulated protective
 28   order submitted to the court.
                                              14
      ___________________________________________________________________________________
                          PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 15 of 19 Page ID #:175


  1   12. MISCELLANEOUS
  2        12.1        Right to Further Relief. Nothing in this Order
  3   abridges the right of any person to seek its modification
  4   by the Court in the future.
  5        12.2        Right to Assert Other Objections. By
  6   stipulating to the entry of this Protective Order no Party
  7   waives any right it otherwise would have to object to
  8   disclosing or producing any information or item on any
  9   ground not addressed in this Stipulated Protective Order.
 10   Similarly, no Party waives any right to object on any
 11   ground to use in evidence of any of the material covered by
 12   this Protective Order.
 13        12.3        Filing Protected Material. A Party that seeks
 14   to file under seal any Protected Material must comply with
 15   Civil Local Rule 79-5. Protected Material may only be filed
 16   under seal pursuant to a court order authorizing the
 17   sealing of the specific Protected Material at issue. If a
 18   Party's request to file Protected Material under seal is
 19   denied by the court, then the Receiving Party may file the
 20   information in the public record unless otherwise
 21   instructed by the court.
 22   13. FINAL DISPOSITION
 23        After the final disposition of this Action, as defined
 24   in paragraph 4, within 60 days of a written request by the
 25   Designating Party, each Receiving Party must return all
 26   Protected Material to the Producing Party or destroy such
 27   material. As used in this subdivision, “all Protected
 28   Material” includes all copies, abstracts, compilations,
                                              15
      ___________________________________________________________________________________
                          PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 16 of 19 Page ID #:176


  1   summaries, and any other format reproducing or capturing
  2   any of the Protected Material. Whether the Protected
  3   Material is returned or destroyed, the Receiving Party must
  4   submit a written certification to the Producing Party (and,
  5   if not the same person or entity, to the Designating Party)
  6   by the 60 day deadline that (1) identifies (by category,
  7   where appropriate) all the Protected Material that was
  8   returned or destroyed and (2)affirms that the Receiving
  9   Party has not retained any copies, abstracts, compilations,
 10   summaries or any other format reproducing or capturing any
 11   of the Protected Material. Notwithstanding this provision,
 12   Counsel are entitled to retain an archival copy of all
 13   pleadings, motion papers, trial, deposition, and hearing
 14   transcripts, legal memoranda, correspondence, deposition
 15   and trial exhibits, expert reports, attorney work product,
 16   and consultant and expert work product, even if such
 17   materials contain Protected Material. Any such archival
 18   copies that contain or constitute Protected Material remain
 19   subject to this Protective Order as set forth in Section 4
 20   (DURATION).
 21   //
 22   //
 23   //
 24   //
 25   //
 26   //
 27   //
 28   //
                                              16
      ___________________________________________________________________________________
                          PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 17 of 19 Page ID #:177


  1   14. Any violation of this Order may be punished by any and
  2   all appropriate measures including, without limitation,
  3   contempt proceedings and/or monetary sanctions.
  4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  5

  6   DATED _______________________
  7

  8   _____________________________________
  9
      DAVID N. BARRY, ESQ.

 10

 11
      DATED:____JUNE 16, 2021____________________
 12

 13
      _____________________________________
 14   MATTHEW PROUDFOOT, ESQ.
 15

 16

 17
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 18

 19
      DATED: August 16, 2021
 20

 21   _____________________________________
 22   KAREN E. SCOTT
      United States Magistrate Judge
 23

 24

 25

 26

 27

 28

                                              17
      ___________________________________________________________________________________
                          PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 18 of 19 Page ID #:178


  1                                      EXHIBIT A
  2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3        I, _________________________ [print or type full name],
  4   of __________________________ [print or type full address],
  5   declare under penalty of perjury that I have read in its
  6   entirety and understand the Stipulated Protective Order
  7   that was issued by the United States District Court for the
  8   Central District of California on __________________ in the
  9   case of 8:21-cv-00566-JLS-KES. I agree to comply with and
 10   to be bound by all the terms of this Stipulated Protective
 11   Order and I understand and acknowledge that failure to so
 12   comply could expose me to sanctions and punishment in the
 13   nature of contempt. I solemnly promise that I will not
 14   disclose in any manner any information or item that is
 15   subject to this Stipulated Protective Order to any person
 16   or entity except in strict compliance with the provisions
 17   of this Order.
 18        I further agree to submit to the jurisdiction of the
 19   United States District Court for the Central District of
 20   California for the purpose of enforcing the terms of this
 21   Stipulated Protective Order, even if such enforcement
 22   proceedings occur after termination of this action. I
 23   hereby appoint ________________________ [print or type full
 24   name] of _______________________________ [print or type
 25   full address and telephone number] as my California agent
 26   for service of process in connection with this action or
 27   any proceedings related to enforcement of this Stipulated
 28   Protective Order.
                                              18
      ___________________________________________________________________________________
                          PROPOSED STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00566-JLS-KES Document 16 Filed 08/16/21 Page 19 of 19 Page ID #:179


  1

  2   Date: __________________________
  3   City and State where sworn and signed:
  4   _________________________________
  5

  6   Printed name: _______________________________
  7

  8   Signature: __________________________________
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              19
      ___________________________________________________________________________________
                          PROPOSED STIPULATED PROTECTIVE ORDER
